Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2021

                                      No. 04-20-00116-CR

                                     Anton Jamail HARRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3427
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant’s brief, due November 30, 2020, has not been filed. On December 11, 2020,
we ordered the trial court to conduct a hearing to determine if appellant’s counsel, Patrick
Montgomery, had abandoned this appeal and to file written findings of fact and conclusions of
law no later than December 30, 2020. On December 28, 2020, the trial court filed a letter asking
us to extend its time to respond to our order to February 8, 2021. The trial court’s request for an
extension of time is GRANTED. We ORDER the trial court to file its written findings of fact and
conclusions of law on or before February 8, 2021.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court